Walton, J.
When the question to be tried is whether a sale was made to defraud creditors, evidence that the alleged fraudulent vendor previously offered to sell the property to other parties, is not admissible to disprove the fraud.
The exceptions state that the plaintiff called one Joseph E. Gray, and among other things asked him whether he knew of offers by Williams to sell the property in controversy before he- sold it to the plaintiff. The defendants objected to the inquiry, but the presiding Judge ruled that the witness might answer ,• and he thereupon testified that he had such knowledge; that Williams offered to sell the property to Moses M. Thompson; that he was present when the offer was made. In Fisher v. True, 88 Maine, 534, such evidence, offered for the same purpose apparently, namely, to rebut the inference that the sale in question was made with the intent to defraud creditors, was held inadmissible. No reason is perceived for overruling that decision. Exceptions sustained. —Flew trial granted.
Appleton, C. J., Cutting, Kent, Dickerson, Barrows and Daneorth, JJ. concurred.